PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea and Entry of Final Order of Discipline.
On March 19, 1975, the Judicial Circuit Grievance Committee filed its report finding in part as follows:
“Mr. Kocha testified that when he opened his practice in January of 1973, he opened both a trust account and a regular office account with the bank. He stated that by mistake the $10,000.00 settlement money obtained for Mr. & Mrs. Taylor was deposited into his office account and not into the trust account. The Taylor money was kept in the general account from March of 1973 until the final case was closed in July of 1974. During this period of time, there was no money held in the trust account for Mr. & Mrs. Taylor. The bank records which make up the committee’s Composite Exhibit “9” show that the balance of Mr. Kocha’s account fell below the amount which he should have holding for Mr. & Mrs. Taylor’s benefit during April and May of 1973. This was admitted by Mr. Kocha’s attorney as is shown on page 88 of the transcript. Mr. Kocha maintained that he simply was careless and did not intend to use the Taylor’s funds. He stated that he realized the need for a proper trust account and was now using this in his office.”
The Committee found that Mr. Kocha had violated Rule 11.02(4).
The Petition for Approval of Conditional Guilty Plea is granted and, Respondent, Stuart E. Kocha, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this Opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $385.50 are hereby taxes against Respondent.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.